Citation Nr: 0836892	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  08-01 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to a hernia.

2.  Entitlement to service connection for a left leg 
disability, to include as secondary to a hernia.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1956 to November 
1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied service connection for a back condition 
and a left leg condition.  

In a statement received at the RO in December 2007, the 
veteran appears to assert a claim for compensation pursuant 
to 38 U.S.C.A. § 1151 for additional disability incurred as a 
result of an operation performed at a VA facility in May 
2002.  That matter is referred to the RO for appropriate 
action.  

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.


FINDING OF FACT

In oral testimony presented at his personal hearing in June 
2008, the appellant requested to withdraw his appeal as to 
both issues.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's 
substantive appeal as to the issue of service connection for 
a back disability have been met; and as such, the Board does 
not currently have appellate jurisdiction to decide the issue 
of entitlement to service connection for a back disability.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.204 (2007).

2.  The criteria for a withdrawal of the appellant's 
substantive appeal as to the issue of service connection for 
a left leg disability have been met; and as such, the Board 
does not currently have appellate jurisdiction to decide the 
issue of entitlement to service connection for a left leg 
disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.200, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In December 2007, the veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in the 
November 2007 statement of the case.  This perfected his 
appeal as to his claims of service connection for a back 
disability and a left leg disability.  At his June 2008 
personal hearing before the undersigned at the RO, the 
veteran testified, in person, that he wished to drop all 
issues on appeal, and that he no longer wanted to pursue 
them.

A substantive appeal may be withdrawn on the record at a 
hearing by the veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issues of 
service connection for a back disability and a left leg 
disability, there remains no allegation of error of fact or 
law for appellate consideration.  The Board therefore has no 
jurisdiction to review these issues.







ORDER

The issue on appeal of entitlement to service connection for 
a back disability is dismissed.  

The issue on appeal of entitlement to service connection for 
a left leg disability is dismissed.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


